 
Exhibit 10.1




EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this the
6th day of May, 2013 (the “Effective Date”) by and between Charles & Colvard,
Ltd. (the “Company”) and Steve Larkin (the “Employee”).
 
WITNESSETH
 
WHEREAS, Employee and the Company wish to enter into an employment relationship
on the terms and conditions set forth in this Agreement; and
 
WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
Company to enter into this Agreement.
 
NOW THEREFORE, in consideration of the foregoing and the mutual promises and
covenants contained herein and for other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties hereto agree that:
 
1. Employment. The Company hereby employs Employee, and Employee hereby accepts
such employment, on the terms and conditions set forth in this Agreement.
 
2. Term of Employment. Unless earlier terminated as provided herein, the initial
term of this Agreement shall commence on the Effective Date and shall continue
until the one-year anniversary of the Effective Date (the “Initial
Term”).  After the Initial Term, this Agreement shall automatically renew for
successive additional one-year terms on the same terms and conditions set forth
herein, unless:  (i) earlier terminated or amended as provided herein or (ii)
either party gives written notice of non-renewal at least thirty (30) days prior
to the end of the Initial Term or any renewal term of this Agreement.  The
Initial Term of this Agreement and all applicable renewals thereof are
collectively referred to herein as the “Term.”
 
3. Position and Duties. Employee shall serve as Chief Operating Officer of the
Company. Employee shall faithfully and to the best of his ability perform all
duties of the Company related to his position with the Company, including, but
not limited to, all duties set forth in this Agreement and/or in the Bylaws of
the Company related to the position that he holds, as well as all duties that
are reasonably assigned to him by the Board or its designees. Employee agrees to
devote his entire working time, attention, energy, and skills to the Company in
furtherance of the Company’s best interests, while so employed.  Employee shall
comply with all Company policies, standards, rules, and regulations (the
“Company Policies”) and all applicable government laws, rules, and regulations
that are now or hereafter in effect.  Employee acknowledges receipt of copies of
all written Company Policies that are in effect as of the date of this
Agreement.
 

 
 

--------------------------------------------------------------------------------

 

Employee also agrees to step down from the Board upon the commencement of his
employment on the Effective Date.
 
4. Compensation and Benefits. During the Term, Employee shall receive
compensation and benefits for the services performed for the Company under this
Agreement as follows:
 
(a) Base Salary. Employee shall receive a base salary of Three Hundred Thousand
and 00/100 Dollars ($300,000), payable in regular and equal installments in
accordance with the Company’s regular payroll schedule and practices (“Base
Salary”).
 
(b) Employee Benefits. Employee shall be entitled to receive those benefits that
are made available to the other employees of the Company, including, but not
limited to, life, medical, and disability insurance, as well as retirement
benefits (collectively, the “Employee Benefits”), in accordance with the terms
and conditions of the applicable plan documents, provided that Employee meets
the eligibility requirements thereof. The Company reserves the right to reduce,
eliminate, or change such Employee Benefits, in its sole discretion, subject to
any applicable legal and regulatory requirements.
 
(c) Equity Compensation Awards.  The Compensation Committee of the Board has
approved an incentive stock option (“ISO”) granting Employee the right to
purchase up to 100,000 shares of the Company’s common stock under the Charles &
Colvard, Ltd. 2008 Stock Incentive Plan (the “2008 Plan”) at an option exercise
price equal to the closing price of the common stock on the Effective Date
contingent upon Employee’s execution of this Agreement and commencement of
employment with the Company.  This ISO award shall vest annually over a
three-year period in accordance with the following vesting schedule:  25% of the
ISO award (25,000 option shares) shall vest on the Effective Date and an
additional 25% of the ISO award (25,000 option shares) shall vest on each of the
following three anniversaries of the Effective Date provided Employee remains
continuously employed with the Company (or other affiliated company) through
each anniversary.  The ISO award shall be contingent upon Employee’s execution
of a standard Employee Incentive Option Agreement in substantially the form
attached as Exhibit A to this Agreement and the ISO award shall in all respects
be subject to and governed by the provisions of the 2008 Plan and the Employee
Incentive Option Agreement.   In addition to the ISO award, the Compensation
Committee of the Board has approved the grant of a Restricted Stock Award for
100,000 shares of the Company’s common stock pursuant to the 2008 Plan on the
Effective Date contingent upon Employee’s execution of this Agreement and
commencement of employment with the Company.  The restricted stock award shall
vest annually over a three-year period in accordance with the following vesting
schedule:  25% of the shares (25,000 shares) shall vest on the Effective Date
and an additional 25% of the shares (25,000 shares) will vest on each of the
following three anniversaries of the Effective Date provided Employee remains
continuously employed with the Company (or other
 

 
 

--------------------------------------------------------------------------------

 

affiliated company) through each anniversary.  The restricted stock award shall
be contingent upon Employee’s execution of a standard Restricted Stock Award
Agreement in substantially the form attached as Exhibit B to this Agreement and
shall in all respects be subject to, and governed by, the provisions of the 2008
Plan and corresponding Restricted Stock Award Agreement.
 
(d) Reimbursement of Expenses. The Company shall reimburse Employee for all
reasonable out-of­-pocket expenses incurred by Employee that specifically and
directly relate to the performance by Employee of the services under this
Agreement, provided that Employee complies with the Company Policies for
reimbursement that are now or hereafter in effect.  In no event shall such
expenses be reimbursed unless they are submitted for reimbursement within thirty
(30) days after they are incurred.  Commuting expenses for lodging and travel
that Employee incurs in connection with his performance of services under this
Agreement during the first three (3) months of his employment shall be
reimbursed in connection with the Company’s Travel Policy.
 
(e) Relocation Allowance.  The Company will provide an allowance of up to
Thirty-five Thousand and No/100 Dollars ($35,000.00) for the total cost of
relocating Employee and his family, provided that such relocation occurs within
six (6) months of the Effective Date.  This relocation allowance may cover the
costs of travel to search for a residence, moving personal property, and closing
costs on the purchase/sale of a residence. Employee acknowledges that this
allowance may be subject to qualifying expenses and taxation in accordance with
applicable laws.
 
(f) Paid Time Off.  During the first year of his employment by the Company,
Employee will:  (i) earn, on a prorated basis from the Effective Date, the
annualized equivalent of fifteen (15) days of paid time off (“PTO”), and (ii)
receive two (2) days of paid personal leave on the Effective Date.  On a
calendar year basis thereafter, Employee will:  (i) earn PTO in accordance with
the Company’s PTO policy, and (ii) receive three (3) days of paid personal leave
on January 1.  In accordance with the Company Policies, all PTO that is earned
by Employee shall be used or carried over to the extent permitted and all paid
personal leave that is received by Employee shall be used or forfeited.  Upon
the termination of the Employee’s employment by the Company, all earned and
unused PTO shall be paid and all unused paid personal leave shall be forfeited
in accordance with the terms of the Company Policies.
 
(g) Bonus.  Employee shall be eligible for a bonus opportunity in 2013 under the
terms and conditions of the Company’s Corporate Incentive Plan of up to
seventy-five percent (75%) of his base salary, payable in cash and/or equity in
the discretion of the Company.  This bonus must be approved by the Board and
will be paid at the Company’s discretion.
 
5. Withholding. The Company may withhold from any payments or benefits under
this Agreement, including, but not limited to, any payments under Paragraphs
4(a),
 

 
 

--------------------------------------------------------------------------------

 

(c), (d), (e), and (f) of this Agreement, all federal, state, or local taxes or
other amounts, as may be required pursuant to applicable law, government
regulation, or ruling.
 
6. Termination.  This Agreement and Employee’s employment by the Company shall
or may be terminated as follows:
 
(a) Expiration of the Term.  This Agreement and Employee’s employment by the
Company shall terminate upon the expiration of the Term.
 
(b) Death of Employee. This Agreement and Employee’s employment by the Company
shall terminate upon the death of Employee (“Death”).
 
(c) Discontinuance.  The Company, immediately and without notice, may terminate
this Agreement and Employee’s employment by the Company upon the liquidation,
dissolution, or discontinuance of business by the Company in any manner or the
filing of any petition by or against the Company under any federal or state
bankruptcy or insolvency laws, provided that such petition is not dismissed
within sixty (60) days after filing (“Discontinuance”).
 
(d) Termination by the Company for Just Cause. The Company may terminate this
Agreement and Employee’s employment by the Company at any time for Just Cause.
Termination for “Just Cause” shall include termination for Employee’s:
dishonesty; gross incompetence; willful misconduct; breach of fiduciary duty
owed to the Company, including any failure to disclose a material conflict of
interest; failure to perform his duties as required by this Agreement or to
achieve the reasonable objectives specified by the Board or their designees;
material violation of any law (other than traffic violations or similar
offenses); material failure to comply with Company Policies, including policies
prohibiting harassment, discrimination, and retaliation, or any other reasonable
directives of the Board or their designees; conviction of a felony of any nature
or of a misdemeanor involving moral turpitude; use of illegal drugs or other
illegal substance, or use of alcohol in a manner that materially interferes with
the performance of Employee’s duties under this Agreement; adverse action or
omission that would be required to be disclosed pursuant to public securities
laws, even though such laws may not then apply to the Company, that would limit
the ability of the Company or any affiliated entity to sell securities under any
federal or state law, or that would disqualify the Company or any affiliated
entity from any exemption otherwise available to it; disability; or material
breach of any provision of this Agreement, including provisions concerning
confidentiality, proprietary information, and restrictive covenants. For
purposes of this subsection, the term “disability” means the inability of
Employee, because of the condition of his physical, mental, or emotional health,
to satisfactorily perform the duties of his employment hereunder, with or
without a reasonable accommodation, for a continuous three-month period.
 
(e) Termination by the Company Without Cause. The Company may terminate this
Agreement and Employee’s employment by the Company other than for
 

 
 

--------------------------------------------------------------------------------

 

“Just Cause,” as described in Paragraph 6(d) above, and other than upon
“Discontinuance,” as described in Paragraph 6(c) above, at any time for any
reason by providing written notice to Employee, which termination shall be
effective immediately (“Without Cause”). For the avoidance of doubt, a notice by
the Company that the Term of this Agreement shall not be automatically renewed
as provided in Paragraph 2 of this Agreement shall constitute a termination by
the Company Without Cause.
 
(f) Termination by Employee for Good Reason. Employee may terminate this
Agreement and his employment by the Company for “Good Reason” (as defined
herein), provided that:  (i)  Employee provides the Company with written notice
of the Good Reason within ninety (90) days of the initial actions or inactions
of the Company giving rise to Good Reason; (ii) the Company does not cure such
conditions within sixty (60) days of such notice (the “Cure Period”); (iii)
Employee terminates his employment under this Agreement within thirty (30) days
of the expiration of the Cure Period; and (iv) the Company has not, prior to
Employee giving notice of Good Reason, provided Employee with notice of
termination or of non-renewal under this Agreement.
 
“Good Reason” shall mean the occurrence of any of the following events within
six (6) months following a Change of Control (as defined herein) and without
Employee’s consent:  (i) a substantial diminishment in Employee’s
responsibilities from those he had immediately prior to the Change of Control;
(ii) a substantial reduction in Employee’s base salary; (iii) Employee’s place
of employment is relocated more than fifty (50) miles from the location where
Employee worked immediately prior to the Change of Control; or (iv) a material
breach of this Agreement by the Company.
 
A “Change of Control” shall be deemed to have occurred if:  (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934) together with its affiliates, excluding employee benefit
plans of the Company, becomes, directly or indirectly, the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
of securities or ownership interests of the Company, representing 51% or more of
the combined voting power of the Company’s then outstanding securities or
ownership interests; or (ii) during the then existing term of the Agreement, as
a result of a tender offer or exchange offer for the purchase of securities or
ownership interests of the Company (other than such an offer by the Company for
its own securities), or as a result of a proxy contest, merger, consolidation or
sale of assets, or as a result of any combination of the foregoing, individuals
who at the beginning of any year period during such term constitute the Company
Board, plus new directors whose election by the Company’s shareholders is
approved by a vote of at least two-thirds of the outstanding voting shares of
the Company, cease for any reason during such year period to constitute at least
two-thirds of the members of such Board; or (iii) the shareholders of the
Company approve a merger or consolidation of the Company with any other
corporation or entity regardless of which entity is the survivor, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the
 

 
 

--------------------------------------------------------------------------------

 

surviving entity) at least 60% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation which entity continues to be the sole or majority
owner of the Company; or (iv) any event which the Company’s Board of Directors
determines should constitute a Change of Control. Notwithstanding anything in
this Agreement to the contrary, in no event shall any of the following
occurrences constitute a “Change of Control”: (i) the Company’s making any
assignment for the benefit of its creditors or consenting to the appointment of
a receiver or commencing any proceeding in bankruptcy or for dissolution,
liquidation, winding-up, composition or other relief under state or federal
bankruptcy laws or (ii) any proceeding in bankruptcy or for dissolution,
liquidation, winding-up, composition or other relief under state or federal
bankruptcy laws being commenced against the Company, or a receiver or trustee
being appointed for the Company or a substantial part of its property.
 
(g) Termination by Employee Without Good Reason.  Employee may terminate this
Agreement and his employment by the Company for reasons other than Good Reason
thirty (30) days after written notice of Employee’s resignation is received by
the Company (“Resignation”).
 
(h) Obligations of the Company Upon Termination.
 
i. Upon the termination of this Agreement:  (A) pursuant to the expiration of
the Term, under Paragraph 6(a) of this Agreement, following Employee’s notice of
non-renewal pursuant to Paragraph 2 of this Agreement; (B) pursuant to Paragraph
6(b) of this Agreement (“Death”); (C) by the Company pursuant to Paragraph 6(c)
of this Agreement (“Discontinuance”) or Paragraph 6(d) of this Agreement (“Just
Cause”); (D) by Employee pursuant to Paragraph 6(g) of this Agreement
(“Resignation”); or (E) for any reason other than those set forth in Paragraph
6(h)(ii); the Company shall have no further obligation hereunder other than the
payment of all compensation and other benefits payable to Employee through the
date of such termination.
 
ii. Upon the termination of this Agreement (and subject to Employee’s execution
of a release under Paragraph 7 of this Agreement and compliance with his
obligations under Paragraphs 8, 9, 10, and 11 of this Agreement):  (A) by
Employee pursuant to Paragraph 6(f) of this Agreement (“Good Reason”); (B) by
the Company pursuant to Paragraph 6(e) of this Agreement (“Without Cause”); or
(C) pursuant to the expiration of the Term, under Paragraph 6(a) of this
Agreement, following the Company’s notice of non-renewal pursuant to Paragraph 2
of this Agreement; the Company shall pay Employee an amount equal to twelve (12)
months of his then current base salary (less all applicable deductions), payable
in equal installment payments paid in accordance with the Company’s regular
payroll schedule, beginning on the first regular payroll date occurring on or
after the date on which the release of claims required by Paragraph 7 of this
Agreement becomes effective and non-revocable.
 

 
 

--------------------------------------------------------------------------------

 

(i) Replacement Employment.  As a condition of his receipt of payments under
Paragraph 6(h)(ii) of this Agreement, Employee shall be obligated to seek new
employment and provide the Company with notice of any such employment, including
self-employment, (“Replacement Employment”) within ten (10) days of its
commencement.  Any payments to which Employee is still entitled under Paragraph
6(h)(ii) of this Agreement shall be reduced by the amount of income that he
receives from any such Replacement Employment during the period of time pursuant
to which he is entitled to payment under Paragraph 6(h)(ii) of this Agreement.
 
(j) Reduction in Agreement Payments. Notwithstanding anything in this Agreement
to the contrary, if any of the payments provided for under this Agreement (the
“Agreement Payments”), together with any other payments that Employee has the
right to receive (such other payments together with the Agreement Payments are
referred to as the “Total Payments”), would constitute a “parachute payment” as
defined in Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended
(the “Code”) (a “Parachute Payment”), the Agreement Payments shall be reduced by
the smallest amount necessary so that no portion of such Total Payments would be
Parachute Payments. In the event the Company shall make an Agreement Payment to
Employee that would constitute a Parachute Payment, Employee shall return such
payment to the Company (together with interest at the rate set forth in Section
1274(b)(2)(B) of the Code). For purposes of determining whether and the extent
to which the Total Payments constitute Parachute Payments, no portion of the
Total Payments the receipt of which Employee has effectively waived in writing
shall be taken into account.
 
7. Release of Claims.  Notwithstanding any provision of this Agreement to the
contrary, the Company’s obligation to provide any payment under Paragraph
6(h)(ii) of this Agreement is conditioned upon Employee’s execution of an
enforceable release of any and all claims arising before the date that he signs
the release, which is satisfactory to the Company, and his compliance with the
provisions of Paragraphs 8, 9, 10, and 11 of this Agreement.  If Employee fails
to execute such a release or fails to comply with such terms of this Agreement,
then the Company’s obligation to make any payments to him ceases on the
effective termination date.  The release of claims shall be provided to Employee
within seven (7) days of the termination of his employment, and Employee must
execute it within the time period specified in the release (which shall not be
longer than forty-five (45) days from the date upon which he receives it).  Such
release shall not be effective until any applicable revocation period has
expired.  Notwithstanding any provision in this Agreement to the contrary, any
payment conditioned upon this release shall be made, or commence, as applicable,
within ninety (90) days of the termination of Employee’s employment, but if the
ninety (90) day period begins in one taxable year and ends in another taxable
year, no payment shall be made before the beginning of the second taxable year.
 
8. Definitions.  For purposes of this Agreement, the following terms shall have
the following meanings:
 

 
 

--------------------------------------------------------------------------------

 

(a) “Confidential Information” shall mean:  (i) any and all non-public or
otherwise confidential proprietary knowledge, material, or information of the
Company, including any and all knowledge, material, or information that is
designated as Confidential Information by the Company and any and all
confidential knowledge, material, or information that becomes generally known to
the public as a result of a disclosure by Employee, or any other person or
entity who is obligated to treat such knowledge, material, or information
confidentially, and (ii) any and all non-public or otherwise confidential
proprietary knowledge, material, or information of others who disclose that
knowledge, material, or information to the Company, including any and all
knowledge, material, or information designated as Confidential Information by
the Company, or those others and any and all confidential knowledge, material,
or information that becomes generally known to the public as a result of a
disclosure by Employee, or any other person or entity who is obligation to treat
such knowledge, material, or information confidentially.  Confidential
Information includes, but is not limited to, the following types of knowledge,
material, or information (whether or not reduced to writing):  trade secrets;
concepts; designs; discoveries; ideas; know-how; processes; techniques;
Inventions (as defined herein); drawings; specifications; models; data; software
in various stages of development; source and object code; documentation;
diagrams; flow charts; research; procedures; marketing and development
techniques, materials, plans, and information; business methods, procedures, and
policies; current and prospective customers names and lists and other
information related to current and prospective customers; prices, including
price lists, policies, and formulas; profit margins, data, and formulas;
financial information; training manuals and methodologies; and employee files
and information.
 
(b) “Inventions” shall means ideas, concepts, techniques, inventions,
discoveries, and works of authorship, whether or not patentable or protectable
by copyright or as a mask work and whether or not reduced to practice,
including, but not limited, devices, processes, computer programs and related
source code and object code, mask works, and methods, together with any
improvements thereon or thereto, derivative works made therefrom, and know-how,
descriptions, sketches, drawings, or other knowledge, information, or material
related thereto.
 
(c) “Intellectual Property Rights” shall mean all patent, trademark, and
copyright rights, moral rights, rights of attribution or integrity, trade secret
rights, or other proprietary or intellectual property rights.
 
(d) “Competing Business” shall mean any corporation, partnership, person, or
other entity that is researching, developing, manufacturing, marketing,
distributing, or selling any product, service, or technology that is competitive
with any part of the Company’s Business.
 
(e) “Company’s Business” shall mean the development, manufacture, marketing,
distribution, or sale of, including research directed to, any product, service,
or technology in the fashion jewelry or Moissanite jewelry industry.  As of the
date of this
 

 
 

--------------------------------------------------------------------------------

 

Agreement, Company’s Business includes, but is not limited to:  (i) marketing
and distributing fashion jewelry, Moissanite jewelry, and Moissanite gemstones,
and (ii) fabricating (including wafering, pre-forming, and faceting), marketing,
and distributing Moissanite gemstones or other diamond simulants to the gem and
jewelry industry.  Employee understands that during Employee’s employment with
the Company, the Company’s Business may expand or change, and Employee agrees
that any such expansions or changes shall expand or contract the definition of
the Company’s Business and Employee’s obligations under this Agreement
accordingly.
 
(f) “Territory” shall mean the following severable geographic areas:  (i)
throughout the world, (ii) within any country in which the Company, or a
Competing Business is engaged in business; (iii) within any country in which the
Company is engaged in business, (iv) within the United States, (v) within any
state, including the District of Columbia, in which the Company or a Competing
Business is engaged in business, (vi) within any state, including the District
of Columbia, in which the Company is engaged in business, (vii) within a 100
mile radius of Employee’s principal place of employment or work for the Company,
(viii) the state of North Carolina, and (ix) within a 100 mile radius of the
Company’s corporate headquarters.
 
9. Covenant Not to Compete.  As a result of Employee’s employment by the
Company: (i) Employee will have access to trade secrets and Confidential
Information of the Company, including, but not limited to, valuable information
about its intellectual property, business operations and methods, and the
persons with which it does business in various locations throughout the world,
that is not generally known to or readily ascertainable by a Competing Business,
(ii) Employee will develop relationships with the Company’s customers and others
with which the Company does business, and these relationships are among the
Company’s most important assets, (iii) Employee will receive specialized
knowledge of and specialized training in the Company’s Business, and (iv)
Employee will gain such knowledge of the Company’s Business that, during the
course of Employee’s employment with the Company and for a period of one year
following the termination thereof, Employee could not perform services for a
Competing Business without inevitably disclosing the Company’s trade secrets and
Confidential Information to that Competing Business.  Accordingly, Employee
agrees to the following:
 
(a) While employed by the Company, Employee will not, without the express
written consent of an authorized representative of the Company: (i) perform
services (as an employee, independent contractor, officer, director, or
otherwise) within the Territory for any Competing Business, (ii) engage in any
activities (or assist others to engage in any activities) within the Territory
that compete with the Company’s Business, (iii) own or beneficially own an
equity interest in a Competing Business, (iv) request, induce, or solicit (or
assist others to request, induce, or solicit) any customers, prospective
customers, or suppliers of the Company to curtail or cancel their business with
the Company, or to do business within the scope of the Company’s Business with a
Competing Business, (v) request, induce, or solicit (or assist others to
request, induce, or
 

 
 

--------------------------------------------------------------------------------

 

solicit) any employee or independent contractor of the Company to terminate his
or her employment or independent contractor relationship with the Company, or
(vi) employ (or assist others to employ) any person who has been employed by the
Company within the last year of Employee’s employment with the Company.
 
(b) For a period of one year following the termination of Employee’s employment
with the Company, Employee will not, without the express written consent of an
authorized representative of the Company: (i) perform services (as an employee,
independent contractor, officer, director, or otherwise), within the Territory
for any Competing Business, that are the same or similar to any services that
Employee performed for the Company or that otherwise utilize skills, knowledge,
and/or business contacts and relationships that Employee utilized while
providing services to the Company, (ii) engage in any activities (or assist
others to engage in any activities) within the Territory that compete with the
Company’s Business, (iii) own or beneficially own an equity interest in a
Competing Business, (iv) request, induce, or solicit (or assist others to
request, induce, or solicit) any customers, prospective customers, or suppliers
of the Company, which were customers, prospective customers, or suppliers of the
Company during the last year of Employee’s employment with the Company, to
curtail or cancel their business with the Company, or to do business within the
scope of the Company’s Business with a Competing Business, (v) request, induce,
or solicit (or assist others to request, induce, or solicit) any customers,
prospective customers, or suppliers of the Company with which Employee worked or
had business contact during the last year of Employee’s employment with the
Company to curtail or cancel their business with the Company, or to do business
within the scope of the Company’s Business with a Competing Business, (vi)
request, induce, or solicit (or assist others to request, induce, or solicit)
any employee or independent contractor of the Company to terminate his or her
employment or independent relationship with the Company, or (vii) employ (or
assist others to employ) any person who has been employed by the Company within
the last year of Employee’s employment by the Company or thereafter.  These
obligations will continue for the specified period regardless of whether the
termination of Employee’s employment was voluntary or involuntary or with or
without cause, and the specified period shall be tolled and shall not run during
any time in which Employee fails to abide by these obligations.
 
(c) As an exception to the above restrictions, Employee may own passive
investments in Competing Businesses, (including, but not limited to, indirect
investments through mutual funds), provided that the securities of the Competing
Business are publicly traded and Employee does not own or control more than two
percent of the outstanding voting rights or equity of the Competing Business.
 
10. Confidentiality.
 
(a) All documents or other records, paper or electronic, that, in any way,
constitute, contain, incorporate, or reflect any Confidential Information and
all proprietary rights therein, including Intellectual Property Rights, shall
belong exclusively
 

 
 

--------------------------------------------------------------------------------

 

to the Company, and Employee agrees to promptly deliver to the Company, upon
request or upon termination of Employee’s employment with the Company, all
copies of such materials and Confidential Information in Employee’s possession,
custody, or control, as well as all other property of the Company in Employee’s
possession, custody, or control.  Likewise, Employee agrees to promptly deliver
to the Company, upon request or upon termination of Employee’s employment with
the Company, all copies of all documents or other records that, in any way,
constitute, contain, incorporate, or reflect any Confidential Information of
others that was disclosed or provided to Employee during the Term that is in
Employee’s possession, custody, or control.
 
(b) Employee agrees, during the Term and thereafter: (i) to hold in confidence
and treat with strict confidentiality all Confidential Information, (ii) not to
directly or indirectly reveal, report, publish, disclose, or transfer any
Confidential Information to any person or entity, and (iii) not to utilize any
Confidential Information for any purpose, other than in the course and scope of
Employees work for the Company.  If Employee is required to disclose
Confidential Information pursuant to a court order or subpoena or such
disclosure is necessary to comply with applicable law, the undersigned shall:
(i) promptly notify the Company before any such disclosure is made and provide
the Company with reasonable and ample time within which to object to or oppose
any such disclosure, (ii) at the Company’s request and expense take all
reasonably necessary steps to defend against such disclosure, including
defending against the enforcement of the court order, subpoena, or other
applicable law, and (iii) permit the Company to participate with counsel of its
choice in any related proceedings.
 
11. Proprietary Information.
 
(a) Employee agrees that any Inventions created, conceived, developed, or
reduced to practice, in whole or in part, by Employee, either solely or in
conjunction with others, during or after the Term that arise in any way from the
use of or reliance on any Confidential Information or any of the Company’s
equipment, facilities, supplies, trade secret information, or time, that relate
to the Company’s Business or the Company’s demonstrably anticipated business,
research, or development, or that result from any work performed by Employee
for, on behalf of, or at the direction of the Company, shall belong exclusively
to the Company and shall be deemed part of the Confidential Information for
purposes of this Agreement, whether or not fixed in a tangible medium of
expression.  Employee agrees that all rights, title, and interest in and to all
such Inventions, including, but not limited to, Intellectual Property Rights
shall vest and reside in, and shall be the exclusive property of, the
Company.  Without limiting the foregoing, Employee agrees that any and all such
Inventions shall be deemed to be “works made for hire” and that the Company
shall be deemed the sole and exclusive owner thereof.  In the event and to the
extent that any such Inventions are determined not to constitute “works made for
hire” or that, by operation of law or otherwise, any right, title, or interest
in or to the Inventions, including, but not limited to, any Intellectual
Property Rights, vests not in the Company, but, rather, in Employee, Employee
hereby: (i) irrevocably and unconditionally assigns and transfers to the Company
all rights, title,
 

 
 

--------------------------------------------------------------------------------

 

and interest in and to any such Inventions, including, but not limited to, all
Intellectual Property Rights and (ii) forever waives and agrees never to assert
all such rights, title, and interest.
 
(b) Employee agrees to promptly and fully disclose in writing to the Chief
Executive Officer of the Company: (i) any Invention created, conceived,
developed or reduced to practice by Employee, either solely or in conjunction
with others, during the Term and (ii) any such Invention created, conceived,
developed, or reduced to practice after the Term that belongs exclusively to the
Company pursuant to the provisions of Paragraph 11(a) of this Agreement.  For
the avoidance of doubt, in no event shall any provision of this Agreement,
including without limitation Paragraph 11(b), provide or be construed to provide
Employee or any other party with any license or other right or authority to
create, conceive, develop, or reduce to practice, after the Term, any Invention
in which the Company has an ownership interest, without the prior written
consent of the Company.
 
(c) Employee agrees to assist the Company, at the Company’s expense, either
during or subsequent to the Term, to obtain and enforce for the Company’s own
benefit, in any country, Intellectual Property Rights in connection with any and
all Inventions created, conceived, developed, or reduced to practice by Employee
(in whole or in part) that belong or have been assigned to the Company pursuant
to the provisions of Paragraph 11(a) of this Agreement.  Upon request, either
during or subsequent to the Term, Employee will execute all applications,
assignments, instruments, and papers and perform all acts that the Company or
its counsel may reasonably deem necessary or desirable to obtain, maintain, or
enforce any Intellectual Property Rights in connection with any such Inventions
or to otherwise protect the interests of the Company in those Inventions.
 
12. Acknowledgements, Representations, and Warranties.
 
(a) Employee acknowledges that the Company has a strict policy against using
proprietary information belonging to any other person or entity without the
express permission of the owner of that information.
 
(b) Employee represents and warrants to the Company that Employee’s performance
under this Agreement and as an employee of the Company does not and will not
breach any non-competition, non-solicitation, or confidentiality agreement to
which Employee is a party.  Employee represents and warrants to the Company that
Employee has not entered into, and agrees not to enter into, any agreement that
conflicts with or violates this Agreement.
 
(c) Employee represents and warrants to the Company that Employee has not
brought and shall not bring to the Company, or use in the performance of
Employee’s responsibilities for the Company, any materials or documents of a
former employer that are not generally available to the public or that did not
belong to Employee
 

 
 

--------------------------------------------------------------------------------

 

prior to Employee’s employment with the Company, unless Employee has obtained
written authorization from the former employer or other owner for their
possession and use and provided the Company with a copy thereof.
 
13. Indemnification.  Employee shall indemnify and hold harmless the Company,
its directors, officers, stockholders, agents, and employees against all claims,
costs, expenses, liabilities, and lost profits, including amounts paid in
settlement, incurred by any of them as a result of the material breach by
Employee of any provision of this Agreement.  The Company shall indemnify and
hold harmless Employee against all claims, costs, expenses, and liabilities
incurred by Employee as a result of the material breach by the Company of any
provision of this Agreement.
 
14. Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the matters set forth herein and supersedes any prior
agreements or understandings between them, whether written or oral.
 
15. Waiver. The failure of either party to insist, in any one or more instance,
upon performance of the terms and conditions of this Agreement shall not be
construed as a waiver or a relinquishment of any right granted hereunder or of
the future performance of any such term or condition.
 
16. Notices. Any notice to be given under this Agreement shall be deemed
sufficient if addressed in writing and delivered personally, by telefax with
receipt acknowledged, or by registered or certified U.S. mail to the following:
 
For the Company:
Chief Executive Officer
Charles & Colvard, Ltd.
300 Perimeter Park Drive, Suite A
Morrisville, North Carolina  27560
Fax:  (919) 468-0486


For Employee:
Steve Larkin
_________________________
_________________________


17. Severability. In the event that any provision of any paragraph of this
Agreement shall be deemed to be invalid or unenforceable for any reason
whatsoever, it is agreed such invalidity or unenforceability shall not affect
any other provision of such paragraph or of this Agreement, and the remaining
terms, covenants, restrictions or provisions in such paragraph and in this
Agreement shall remain in full force and effect and any court of competent
jurisdiction may so modify the objectionable provision as to make it valid,
reasonable, and enforceable.  In the event that a court determines that the
length of time, the geographic area, or the activities prohibited under this
Agreement are
 

 
 

--------------------------------------------------------------------------------

 

too restrictive to be enforceable, the court may reduce the scope of the
restriction to the extent necessary to make the restriction enforceable.
 
18. Amendment. This Agreement may be amended only by an agreement in writing
signed by each of the parties hereto.
 
19. Restrictive Covenants Are Reasonable.  The market for the Company’s services
and the Company’s Business is highly specialized and highly competitive such
that other companies and business entities compete with the Company in various
locations throughout the world.  The provisions set forth in this Agreement: (i)
are reasonably necessary to protect the Company’s legitimate business interests,
(ii) are reasonable as to the time, territory, and scope of activities that are
restricted, (iii) do not interfere with Employee’s ability to earn a comparable
living or secure employment in the field of Employee’s choice, (iv) do not
interfere and are not inconsistent with public policy or the public interest,
and (v) are described with sufficient accuracy and definiteness to enable
Employee to understand the scope of the restrictions on Employee.
 
20. Injunctive Relief.  Because of the unique nature of the Confidential
Information, Employee understands and agrees that the Company will suffer
irreparable harm in the event that Employee fails to comply with any of
Employee’s obligations under Paragraphs 8, 9, 10, or 11 of this Agreement and
that monetary damages will be inadequate to compensate the Company for such
breach.  Accordingly, Employee agrees that the Company will, in addition to any
other remedies available to it at law or in equity, be entitled to injunctive
relief to enforce the terms of Paragraphs 8, 9, 10, or 11 of this Agreement.
 
21. Publication. Employee hereby authorizes the Company to provide a copy of
this Agreement to any and all of Employee’s future employers and to notify any
and all such future employers that the Company intends to exercise its legal
rights arising out of or in connection with this Agreement and/or any breach or
any inducement of a breach hereof.
 
22. Survival. Employee agrees that: (i) Employee’s employment with the Company
is contingent upon Employee’s execution of this Agreement, which is a material
inducement to the Company to offer employment and the compensation and benefits
hereunder to Employee and to provide Confidential Information to Employee, and
(ii) Paragraphs 8, 9, 10, and 11 of this Agreement shall survive any termination
for any reason whatsoever of Employee’s employment with the Company.
 
23. Governing Law. This Agreement shall be construed, interpreted, and governed
in accordance with the laws of the state of North Carolina, without regard to
the conflicts of laws principles thereof.  The state and federal courts in North
Carolina shall be the exclusive venues for the adjudication of all disputes
arising out of this Agreement, and the parties consent to the exercise of
personal jurisdiction over them in any such
 

 
 

--------------------------------------------------------------------------------

 

adjudication and hereby waive any and all objections and defenses to the
exercise of such personal jurisdiction.
 
24. Benefit. This Agreement shall be binding upon and inure to the benefit of
and shall be enforceable by and against the Company, its successors and assigns,
and Employee, her heirs, beneficiaries, and legal representatives. The Company
may assign this Agreement or any rights hereunder, or delegate any obligations
hereunder, without the consent of Employee.  Employee shall not assign this
Agreement or delegate Employee’s obligations hereunder without the prior written
consent of the Company.
 
25. Compliance with Section 409A.
 
(a) Parties’ Intent. The parties intend that the provisions of this Agreement
comply with Section 409A of the Code and the regulations thereunder
(collectively, “Section 409A”) and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
Employee to incur any additional tax or interest under Section 409A, the Company
shall, upon the specific request of Employee, use its reasonable business
efforts to in good faith reform such provision to comply with Code Section 409A;
provided, that to the maximum extent practicable, the original intent and
economic benefit to Employee and the Company of the applicable provision shall
be maintained, and the Company shall have no obligation to make any changes that
could create any additional economic cost or loss of benefit to the Company. The
Company shall timely use its reasonable business efforts to amend any plan or
program in which Employee participates to bring it in compliance with Section
409A.
 
(b) Separation from Service.  A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement relating to the
payment of any amounts or benefits upon or following  a termination of
employment unless such termination also constitutes a “Separation from Service”
within the meaning of Section 409A and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment,”
“separation from service” or like terms shall mean Separation from Service.
 
(c) Separate Payments.  Each installment payment required under this Agreement
shall be considered a separate payment for purposes of Section 409A.
 
(d) Delayed Distribution to Key Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Internal Revenue Code of 1986,
as amended, and the regulations promulgated thereunder, in the Company’s sole
discretion, that Employee is a Key Employee of the Company on the date
Employee’s employment with the Company terminates and that a delay in benefits
provided under this Agreement is necessary to comply with Code Section
409A(A)(2)(B)(i), then any severance payments and any continuation of benefits
or reimbursement of benefit costs
 

 
 

--------------------------------------------------------------------------------

 

provided by this Agreement, and not otherwise exempt from Section 409A, shall be
delayed for a period of six (6) months following the date of termination of
Employee’s employment (the “409A Delay Period”).  In such event, any severance
payments and the cost of any continuation of benefits provided under this
Agreement that would otherwise be due and payable to Employee during the 409A
Delay Period shall be paid to Employee in a lump sum cash amount in the month
following the end of the 409A Delay Period.  For purposes of this Agreement,
“Key Employee” shall mean an employee who, on an Identification Date
(“Identification Date” shall mean each December 31) is a key employee as defined
in Section 416(i) of the Code without regard to paragraph (5) thereof.  If
Employee is identified as a Key Employee on an Identification Date, then
Employee shall be considered a Key Employee for purposes of this Agreement
during the period beginning on the first April 1 following the Identification
Date and ending on the following March 31.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
CHARLES & COLVARD, Ltd.




By: /s/ Randy N.
McCullough                                                      
 Randy N. McCullough
 Chief Executive Officer




EMPLOYEE




/s/ Steve Larkin                                                      
Steve Larkin


